Case: 20-40581     Document: 00516234833         Page: 1     Date Filed: 03/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 11, 2022
                                  No. 20-40581
                                                                   Lyle W. Cayce
                                                                        Clerk

   Akia Stanton,

                                                             Plaintiff—Appellee,

                                       versus

   Jarvis Christian College,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-479


   Before Owen, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Per Curiam:*
          Akia Stanton was the head women’s basketball coach at Jarvis
   Christian College until the college fired her in June of 2018. She sued, and
   her Family and Medical Leave Act (FMLA) claims went to a jury, which
   found in her favor and awarded her $12,500 in compensatory damages. After


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40581       Document: 00516234833             Page: 2      Date Filed: 03/11/2022




                                        No. 20-40581


   the jury returned its verdict, the college filed a post-trial motion for judgment
   as a matter of law under Federal Rule of Civil Procedure 50(b) or,
   alternatively, for a new trial under Rule 59. The district court denied the
   motion and the college appealed, challenging the sufficiency of Stanton’s
   evidence and several jury instructions.           For the following reasons, we
   AFFIRM.
                                             I.
          Stanton’s FMLA claims derive from events spanning a few weeks in
   the summer of 2018.1 Stanton, like other employees, was required to help
   with the college’s student recruitment efforts during the summer. Frustrated
   with the staff’s (lack of) productivity on that front, the President of Jarvis
   called an all-hands meeting at which he threatened to terminate employees
   for absenteeism. This coincided with a worsening of Stanton’s anxiety and
   depression; she was suffering panic attacks, chest and stomach pains, and had
   bouts of uncontrollable crying at work. Stanton scheduled an appointment
   with a nurse practitioner who, after evaluating her for anxiety and depression,
   referred her for psychiatric treatment, prescribed medication, and wrote a
   note on her behalf excusing her from work from June 8 to June 25.
          Jarvis’s Director of Human Resources was not satisfied with the note,
   so she emailed Stanton an FMLA medical certification form for the provider
   to complete.      Stanton sent it to the nurse practitioner promptly, who
   completed it and faxed it back to Jarvis later the same day. On the form, the
   nurse indicated Stanton’s conditions as “anxiety” and “depression,” that
   she had been prescribed medication, and that she was referred to “psych,”



          1
            Stanton also sued under Title VII, 42 U.S.C. § 2000e-2(a), and the common law.
   The district court dismissed or entered summary judgment for Jarvis on those counts, and
   Stanton did not appeal.




                                              2
Case: 20-40581     Document: 00516234833          Page: 3   Date Filed: 03/11/2022




                                   No. 20-40581


   which would determine the nature and duration of future treatments. The
   HR Director was still not satisfied, though. The nurse practitioner had
   indicated that the answers to certain questions were “unknown” and would
   need to be determined by a psychiatrist. On June 21, the HR Director told
   Stanton that, within seven days, the nurse practitioner needed to provide
   specifics “in the areas where she answered the questions by stating
   ‘unknown,’ ‘as determined by,’ and/or ‘to be determined by.’” On the
   seventh day, Stanton emailed back that she had “notified” her doctor of “the
   7 day request,” and that they were working together to “ensure [HR would]
   receive the proper information.”
          In the meantime, a security video taken on June 15 had recorded
   Stanton removing various items from her office and loading them into her
   car. The video showed Stanton taking chairs, a couch, athletic and teaching
   equipment, and various boxes. As the district court summarized the trial
   evidence, the ownership of the items was “hotly disputed” at trial. Jarvis’s
   athletic director testified that at least some of the items belonged to the
   college. Stanton testified that everything she removed was her own property.
   “Jarvis reported the incident to law enforcement on June 19, but testimony
   at trial established that the case was subsequently closed due to lack of
   prosecutable evidence.”
          On June 29, the day after Stanton responded that she was working to
   provide a corrected certification form, Jarvis denied Stanton’s FMLA leave
   and terminated her. The college’s theory of the case was that Stanton had
   already secured a coaching position at another college out of state, and that
   her FMLA leave was a sham. Stanton argued that the college fired her for
   exercising her right to FMLA leave. The jury found for Stanton and awarded
   her $12,500 in damages.




                                         3
Case: 20-40581        Document: 00516234833         Page: 4   Date Filed: 03/11/2022




                                    No. 20-40581


                                         II.
          We first consider the sufficiency of the evidence. Ordinarily, we
   review sufficiency de novo. Duvall v. Dallas Cnty., 631 F.3d 203, 206 (5th
   Cir. 2011) (per curiam). But if the defendant fails to move for judgment as a
   matter of law “before the case is submitted to the jury,” our review is for
   plain error. Fed. R. Civ. P. 50(a)(2); McKenzie v. Lee, 259 F.3d 372, 374
   (5th Cir. 2001) (per curiam). Here, the district court found that Jarvis had
   failed to do so.
          We recognize certain exceptions to the strict requirements of Rule 50
   when the “purposes of the rule are satisfied.” Scottish Heritable Tr., PLC v.
   Peat Marwick Main & Co., 81 F.3d 606, 610 (5th Cir. 1996).
          As we have often recited, the two basic purposes of this rule are
          to enable the trial court to re-examine the question of
          evidentiary insufficiency as a matter of law if the jury returns a
          verdict contrary to the movant, and to alert the opposing party
          to the insufficiency before the case is submitted to the jury.
   Id. (internal quotation and citation omitted).
          For instance, we have recognized that an “objection to proposed jury
   instructions on grounds pertaining to the sufficiency of evidence issues it
   seeks to appeal may satisfy these purposes.” Id. (citations omitted). And
   although we are dubious of Jarvis’s suggestion that it raised a Rule 50(a)
   motion per se, the record certainly reflects its objection on those grounds.
   Even so, the district court’s finding that Jarvis deprived Stanton of “an
   opportunity to cure any claimed insufficiency before the case was submitted
   to the jury” might have been significant.
          Yet, we have also said that a nonmoving party’s “fail[ure] to raise this
   forfeiture claim in opposition to the Rule 50(b) motion . . . precludes raising




                                          4
Case: 20-40581      Document: 00516234833          Page: 5    Date Filed: 03/11/2022




                                    No. 20-40581


   the forfeiture claim on appeal.” Arsement v. Spinnaker Expl. Co., 400 F.3d
   238, 247 (5th Cir. 2005) (citing Thompson & Wallace of Memphis, Inc. v.
   Falconwood Corp., 100 F.3d 429, 435 (5th Cir. 1996); Horton v. Bank One,
   N.A., 387 F.3d 426, 435 (5th Cir. 2004)). Stanton did not object; indeed, in
   her opposition to Jarvis’s Rule 50(b) motion she expressed her understanding
   that Jarvis had “orally moved the Court for judgment as a matter of law
   pursuant to Fed. R. Civ. P. 50(a)(2), which the Court denied.”
          Rather than rush headlong into this sui generis exception-to-an-
   exception, we merely assume without deciding that Jarvis preserved its
   challenge and proceed de novo. Accordingly, judgment as a matter of law is
   appropriate only if “a reasonable jury would not have a legally sufficient
   evidentiary basis to find for the party on that issue.” Fed. R. Civ. P.
   50(a)(1); see WickFire, L.L.C. v. Woodruff, 989 F.3d 343, 352 (5th Cir.
   2021), as revised (Mar. 2, 2021). We “draw all reasonable inferences and
   resolve all credibility determinations” in Stanton’s favor. Cowart v. Erwin,
   837 F.3d 444, 450 (5th Cir. 2016).
          Jarvis renews the arguments it made to the district court that Stanton
   failed to present evidence that she: (1) was covered by the FMLA, (2) cured
   deficiencies in her medical certification form, or (3) suffered harm from any
   alleged violation. Like the district court, we find that the jury had “a legally
   sufficient evidentiary basis” to find for Stanton on these issues. Fed. R.
   Civ. P. 50(a)(1).
          The crux of Jarvis’s argument is that the nurse practitioner’s referral
   of Stanton for further psychiatric evaluation rendered the certification
   inadequate. But Jarvis’s cited authority involves medical professionals who
   said the opposite of the nurse practitioner here. In Boyd v. State Farm
   Insurance Companies, physicians testified that the plaintiff “was not
   incapacitated within the meaning of the Act.” 158 F.3d 326, 331 (5th Cir.




                                          5
Case: 20-40581      Document: 00516234833           Page: 6   Date Filed: 03/11/2022




                                    No. 20-40581


   1998). And in Comeaux-Bisor v. YMCA of Greater Houston, the plaintiff’s
   medical certification form inadequately said that she “was able to work and
   would require only routine prenatal care” during her pregnancy. 290 F.
   App’x 722, 725 (5th Cir. 2008) (per curiam). Stanton’s nurse certified and
   testified to the opposite.
          Contrary to Jarvis’s suggestion that Stanton did not suffer “a serious
   health condition that makes the employee unable to perform the functions of
   [her] position,” 29 U.S.C. § 2612(a)(1)(D), the district court catalogued
   “substantial evidence” adduced at trial and ignored by Jarvis. The nurse
   practitioner who evaluated Stanton and certified her medical form wrote that
   Stanton’s anxiety and depression could cause “episodic flare-ups
   periodically preventing the employee from performing [her] job functions,”
   that she prescribed medication, and that Stanton would need time off for a
   psychiatric appointment. The nurse also testified that Stanton presented at
   her evaluation with symptoms consistent with those diagnoses, and that she
   would not have certified the form otherwise. Moreover, Stanton herself
   testified that her anxiety and depression had been worsening at work, that she
   was suffering chest and stomach pains, that she had been crying at work, and
   that she sought medical treatment as a result.
          Similarly, we see no obvious deficiency in the form here. See Urban v.
   Dolgencorp, Inc., 393 F.3d 572, 574 (5th Cir. 2004) (citing 29 U.S.C.
   § 2613(b)) (listing requirements), clarified on denial of reh’g, 398 F.3d 699
   (5th Cir. 2005). The uncertain prognosis was the “probable duration of the
   condition,” 29 U.S.C. § 2613(b)(2), but even that is misleading because the
   nurse practitioner informed Jarvis how long Stanton would need to be absent
   from work. Moreover, we agree with the district court’s assessment that
   “the evidence at trial showed that Stanton was attempting to cure any
   problems when Jarvis denied her leave request and fired her.” See 29 C.F.R.
   § 825.305(c) (“The employer must provide the employee with seven



                                         6
Case: 20-40581       Document: 00516234833           Page: 7        Date Filed: 03/11/2022




                                      No. 20-40581


   calendar days (unless not practicable under the particular circumstances
   despite the employee’s diligent good faith efforts) to cure any such deficiency.”
   (emphasis added)). “We interpret the FMLA as a statute that requires
   cooperation from the employer and employee.              After all, the ultimate
   underlying purpose of the FMLA is to accommodate a particular medical
   circumstance.” Mauder v. Metro. Transit Auth. of Harris Cnty., 446 F.3d 574,
   582 (5th Cir. 2006) (footnote omitted). The jury had an adequate basis to
   find that Jarvis failed to live up to its end of that bargain.
          Nor are we convinced by Jarvis’s suggestion that Stanton suffered no
   harm. We have long recognized termination as harm in retaliation cases, e.g.,
   Ion v. Chevron USA, Inc., 731 F.3d 379, 391, 393 (5th Cir. 2013), and at least
   two sister circuits have “recognized that employees can show that an
   employer interfered with their attempts to use FMLA leave by firing them,”
   Perkins v. Child Care Assocs., 751 F. App’x 469, 476 (5th Cir. 2018) (per
   curiam) (citing Erdman v. Nationwide Ins. Co., 582 F.3d 500, 509 (3d Cir.
   2009)); see Lovland v. Emps. Mut. Cas. Co., 674 F.3d 806, 811 (8th Cir. 2012)
   (“[W]e have limited ‘interference’ claims . . . to situations where the
   employee proves that the employer denied a benefit to which she was entitled
   under the FMLA, which include terminating an employee while on FMLA
   leave.” (citation omitted)). This is consistent with Stanton’s claim that she
   would have returned to work had she known Jarvis would deny her FMLA
   claim. On these facts, the jury had sufficient evidence to find for Stanton on
   her interference and retaliation claims.
                                          III.
          Next, we address Jarvis’s argument that the district court declined to
   give two necessary jury instructions. Jarvis requested one instruction based
   on the regulation saying that Jarvis was entitled to deny Stanton’s FMLA




                                            7
Case: 20-40581      Document: 00516234833            Page: 8   Date Filed: 03/11/2022




                                    No. 20-40581


   leave if she did not cure her medical certification. And it requested another
   informing the jury that it must find harm for the interference claim.
          When a district court refuses to issue a requested jury instruction, we
   review for abuse of discretion. Taylor-Travis v. Jackson State Univ., 984 F.3d
   1107, 1113 (5th Cir. 2021) (citations omitted).
          Recognizing that district courts have substantial latitude in
          crafting jury instructions, the district court’s refusal to give a
          requested jury instruction constitutes reversible error only if
          the [requested] instruction 1) was a substantially correct
          statement of law, 2) was not substantially covered in the charge
          as a whole, and 3) concerned an important point in the trial
          such that the failure to instruct the jury on the issue seriously
          impaired the [party’s] ability to present a given [claim].
   Kanida v. Gulf Coast Med. Pers. LP, 363 F.3d 568, 578 (5th Cir. 2004)
   (internal quotation and citation omitted) (second and third brackets in
   original).
          Jarvis’s argument falls on prong two. At the charge conference, the
   district court sought input from both parties to properly and concisely guide
   the jury. The court found that the “pattern instruction I think very nicely
   simplifies everything, and the reason why I don’t want to include a bunch of
   information on the regulations is because we would lose that simplicity. I
   think that is why the pattern charge doesn’t include that either.” The court
   was even-handed in this regard, declining to add some of Stanton’s requested
   instructions for the same reason. Reviewing the charge as a whole, the
   district court correctly instructed the jury that Stanton bore the burden of
   proving that she had a “serious health condition,” and that Jarvis “interfered
   with, restrained, or denied” her entitlements under the FMLA. That charge




                                          8
Case: 20-40581      Document: 00516234833          Page: 9   Date Filed: 03/11/2022




                                    No. 20-40581


   “substantially covered” the correct legal standard, including Jarvis’s
   concerns about Stanton’s burden. See id.
                                        IV.
          Finally, we turn to a more vexing question: the standard of causation
   in FMLA retaliation cases. In Richardson v. Monitronics International, Inc., we
   held that the mixed-motive framework applies in “appropriate cases”—
   namely, those in which there is evidence that both permissible and
   impermissible motives played a part in the challenged employment decision.
   434 F.3d 327, 332–33 (5th Cir. 2005); see also Adams v. Mem’l Hermann, 973
   F.3d 343, 353–54 (5th Cir. 2020). Jarvis argues that two Supreme Court
   decisions require us to reconsider Richardson and hold that FMLA plaintiffs
   prosecuting retaliation claims must establish “but-for” causation.
          In Gross v. FBL Financial Services, the Supreme Court interpreted the
   ADEA’s private-sector provision, which makes it unlawful for an employer
   “to fail or refuse to hire or to discharge any individual or otherwise
   discriminate against any individual with respect to his compensation, terms,
   conditions, or privileges of employment, because of such individual’s age.”
   557 U.S. 167, 176 (2009) (quoting 29 U.S.C. § 623(a)(1)).          The Court
   interpreted § 623(a)(1)’s “because of” language to mean that age must have
   been “the ‘reason’ that the employer decided to act.” Id. The implication,
   it concluded, was that an ADEA plaintiff bringing a claim under § 623(a)(1)
   must prove that age was the “but-for” cause of the employer’s adverse
   decision. Id. at 176–77.
          Then, in University of Texas Southwestern Medical Center. v. Nassar,
   the Supreme Court interpreted one of Title VII’s antiretaliation provisions,
   which provides, inter alia: “It shall be an unlawful employment practice for
   an employer to discriminate against any of his employees . . . because he has
   opposed any practice made an unlawful employment practice by this




                                         9
Case: 20-40581     Document: 00516234833           Page: 10   Date Filed: 03/11/2022




                                    No. 20-40581


   subchapter . . . .” 570 U.S. 338, 352 (2013) (quoting 42 U.S.C. § 2000e-3(a))
   (emphasis added). Against the backdrop of the default rule in tort cases,
   which provides that “but-for” causation applies absent an indication to the
   contrary in the statute, the Court compared § 2000e-3(a) to § 623(a)(1)—
   the ADEA provision considered in Gross. Id. It determined that there were
   no meaningful textual differences between the two, relying heavily on the fact
   that, like § 623(a)(1) of the ADEA, § 2000e-3(a) of Title VII includes the
   word “because,” which signals “but-for” causation. Id. Accordingly, it held
   that Title VII plaintiffs bringing retaliation claims under § 2000e-3(a) must
   show that “the unlawful retaliation would not have occurred in the absence
   of the alleged wrongful action or actions of the employer.” Id. at 360.
          We historically have declined to address the impact of Gross and
   Nassar on our Richardson mixed-motive holding. In Ion, for example, we
   expressly declined to do so because “the parties briefed, argued, and [did not]
   contest resolution of [the] case under the mixed-motive rubric.” 731 F.3d at
   390. Thus, we did not “decide whether Nassar’s analytical approach applies
   to FMLA-retaliation claims and, if so, whether it requires a plaintiff to prove
   but-for causation.” Id. Similarly, in Harrelson v. Lufkin Industries, “the
   mixed-motive argument [was] not at issue” because the parties did not argue
   “that the court should apply the but-for standard articulated in [Nassar].”
   614 F. App’x 761, 763 n.3 (5th Cir. 2015) (per curiam). Once again, we said
   that “we need not address Nassar’s effect, if any, on FMLA retaliation
   claims.” Id.
          In Castay v. Ochsner Clinic Foundation, that posture altered when an
   employer did argue for extending Nassar to the FMLA retaliation framework.
   604 F. App’x 355, 356 n.2 (5th Cir. 2015) (per curiam). Even so, “we
   conclude[d] that th[e] case d[id] not turn on this distinction and le[ft] the
   determination of Nassar’s potential applicability to FMLA retaliation claims
   to another case.” Id.



                                         10
Case: 20-40581     Document: 00516234833           Page: 11   Date Filed: 03/11/2022




                                    No. 20-40581


          The following year we noted again that “[n]either this Court, nor the
   Supreme Court, has decided whether the heightened ‘but for’ causation
   standard required for Title VII retaliation claims applies with equal force to
   FMLA retaliation claims.” Wheat v. Fla. Par. Juv. Just. Comm’n, 811 F.3d
   702, 706 (5th Cir. 2016).     But we found the question to be “largely
   immaterial” because the case turned on a different question. Id. Similarly,
   in Trautman v. Time Warner Cable, we found that “even applying the mixed-
   motive framework,” the plaintiff could not “establish that her FMLA-
   protected leave was a motivating factor” in her employer’s decision to fire
   her. 756 F. App’x 421, 428 n.5 (5th Cir. 2018) (per curiam). Once again, we
   declined to consider “whether the mixed-motive framework remains a viable
   method to establish FMLA-retaliation claims” after Nassar and Gross. Id.
          Our strongest and most recent statement casting doubt on
   Richardson’s continued viability came last year in Adams. There, we asserted
   in dicta that “Richardon’s viability (and, along with it, the Department of
   Labor’s regulatory interpretation) are dubious in light of the Supreme
   Court’s more recent decisions in Nassar and Gross[.]” Adams, 973 F.3d at
   353. Even still, we did not “confront th[e] question directly”; we determined
   that “Richardson does not categorically foreclose the use of the but-for
   causation standard for FMLA retaliation claims” when there is no evidence
   of mixed motives. Id. at 353–54. However, we also cautioned against blindly
   applying Gross and Nassar to the FMLA, given that “the statutory language
   in the FMLA is not identical to the relevant portions of the ADEA or Title
   VII.” Id. at 353 (footnote omitted).
          Jarvis argues that the “but-for” holdings in Gross and Nassar apply
   with equal force to the FMLA. But this oversimplifies the issue. First,
   Jarvis’s suggestion that we can simply graft Gross and Nassar onto the FMLA
   ignores the fact that Gross and Nassar interpreted provisions of different
   statutes with different language than the FMLA provision at issue here.



                                          11
Case: 20-40581        Document: 00516234833               Page: 12        Date Filed: 03/11/2022




                                           No. 20-40581


   Indeed, there is significant disagreement amongst the circuits—including
   ours—about the particular FMLA provision that authorizes retaliation
   claims in the first place.2 Second, and relatedly, a holding that “but-for”
   causation applies in all FMLA retaliation cases—as Jarvis urges—would be
   in tension with our Richardson jurisprudence, as well as FMLA jurisprudence
   from at least two of our sister circuits.3



           2
              Some conclude that the right flows from 29 U.S.C. § 2615(a)(1), which makes it
   “unlawful for any employer to interfere with, restrain, or deny the exercise of or the
   attempt to exercise, any right provided under this subchapter.” The First, Second, Third,
   and Ninth Circuits hold this view. See, e.g., Egan v. Del. River Port Auth., 851 F.3d 263,
   269–74 (3d Cir. 2017); Woods v. START Treatment & Recovery Ctrs., Inc., 864 F.3d 158, 167
   (2d Cir. 2017); Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1124–25 (9th Cir. 2001);
   Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 160 n.4 (1st Cir. 1998). Others reason that it
   derives from § 2615(a)(2), which “makes it unlawful for any employer to discharge or in
   any other manner discriminate against any individual for opposing any practice made
   unlawful by this subchapter.” The Fourth, Sixth, and Eighth Circuits hold this view. See,
   e.g., Fry v. Rand Constr. Corp., 964 F.3d 239, 245 (4th Cir. 2020), cert. denied, 209 L. Ed. 2d
   732 (May 3, 2021); Yashenko v. Harrah’s NC Casino Co., LLC, 446 F.3d 541, 546 (4th Cir.
   2006); Bryant v. Dollar Gen. Corp., 538 F.3d 394, 400 (6th Cir. 2008); Lovland, 674 F.3d at
   810–12 (8th Cir. 2012); Stallings v. Hussmann Corp., 447 F.3d 1041, 1050–51 (8th Cir.
   2006).
           The Fifth Circuit has traditionally taken the latter view. See, e.g., Amedee v. Shell
   Chem., L.P., 953 F.3d 831, 834 & n.3 (5th Cir. 2020) (collecting cases); see also Haley v. All.
   Compressor LLC, 391 F.3d 644, 649 (5th Cir. 2004) (holding that “claims for violations of
   [prescriptive or substantive FMLA rights] invoke entitlement or interference theories and
   are brought under § 2615(a)(1),” whereas claims for violations of “proscriptive FMLA
   rights,” including the “right not to be discriminated or retaliated against for having
   exercised the right to take FMLA leave . . . are brought under § 2615(a)(2)”).
           3
            The Second Circuit has concluded that a “motivating factor” instruction is
   required in FMLA retaliation cases, and that “but-for” causation is inconsistent with
   Chevron deference to the Department of Labor’s regulation. Woods, 864 F.3d at 168; see
   also Chevron, U.S.A., Inc. v. Nat. Res. Defense Council, Inc., 467 U.S. 837 (1984). Similarly,
   the Third Circuit has concluded, also based on Chevron deference, that the Department of
   Labor’s “use of a mixed-motive framework is not inconsistent with Nassar and Gross,” and
   that the “mixed-motive approach is a permissible construction of the statute.” Egan, 851
   F.3d at 274.




                                                 12
Case: 20-40581        Document: 00516234833        Page: 13   Date Filed: 03/11/2022




                                    No. 20-40581


          But whether and to what extent Gross and Nassar may ultimately
   require us to revisit Richardson is a question for another day. Jarvis has not
   met its burden of establishing reversible error here.        We review jury
   instructions for abuse of discretion. Janvey v. Dillon Gage, Inc. of Dall., 856
   F.3d 377, 388 (5th Cir. 2017). “Any error is subject to harmless error review,
   such that we will not reverse unless the erroneous instructions affected the
   outcome of the case.” Adams, 973 F.3d at 352 (quotation omitted). We
   employ this two-part test:
          First, the challenger must demonstrate that the charge as a
          whole creates substantial and ineradicable doubt whether the
          jury has been properly guided in its deliberations. Second, even
          if the jury instructions were erroneous, we will not reverse if
          we determine, based upon the entire record, that the
          challenged instruction could not have affected the outcome of
          the case.
   Hartsell v. Dr. Pepper Bottling Co., 207 F.3d 269, 272 (5th Cir. 2000) (quoting
   Johnson v. Sawyer, 120 F.3d 1307, 1315 (5th Cir. 1997)).
          As it stands, Richardson is the law of this circuit, which permits a
   mixed-motive instruction when there is evidence that both legitimate and
   illegitimate motives played a role in the challenged employment action. That
   is exactly what the district court determined happened here. Accordingly,
   the district court did not abuse its discretion in giving a mixed-motive jury
   instruction.
          It is worth noting that the district court also included “but-for”
   language in its instruction.      Immediately following its mixed-motive
   instruction, the district court instructed the jury that “Stanton must prove
   that she would not have been terminated in the absence of her FMLA-
   protected activity.” This is undeniably “but-for”-like language, which




                                         13
Case: 20-40581      Document: 00516234833          Page: 14   Date Filed: 03/11/2022




                                    No. 20-40581


   places a more onerous burden on the plaintiff. Despite the district court’s
   inclusion of this language, however, the jury still found for Stanton and
   awarded her $12,500 in damages. In other words, even if Jarvis were correct
   that “but-for” causation was the appropriate standard here, it still failed to
   carry its burden of showing “that the challenged instruction . . . affected the
   outcome of the case.” See Hartsell, 207 F.3d at 272 (quoting Sawyer, 120
   F.3d at 1315).
          Accordingly, we cannot say “that the charge as a whole create[d]
   substantial and ineradicable doubt whether the jury [was] properly guided in
   its deliberations.” See id. (quoting Sawyer, 120 F.3d at 1315).
          The judgment is AFFIRMED.




                                         14